Title: To Thomas Jefferson from Matthew Shaw, 9 April 1807
From: Shaw, Matthew
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia April 9th. 1807
                        
                        Necessity oblieges me to troubel you at this time; I am a House Carpenter by trade and have Built a number of
                            the best Houses in Philadelphia and had full imployment untill I fired a salute when you Sir were Elected Vise President as
                            the Aurora on the next day after your arrival in Philadelphia will show. My employers being all federlists sum of them
                            told me that as I was so warm a friend of Mr Jefferson he would give me employment. Others left me signifying the same. I
                            have been in the Artillery ever since the commencement of our revolution & join’d the Philadelphia leigon of which I am
                            Major & likewise of a regement of Artillery comanded by cornal John Conley. I have had from General Washington’s own
                            hand that I was of essential serves to the Army of the United States for which I would not receive one cent when offered.
                            My sole object is imployment as I understand Artillery Operates on the Newest plan: something of Forts, Redoubts &ct. & being recommended to the Secretary of War by Governor McKane
                            & haveing mounted 25 fieldpeices for the State on the moderan Stile: the Secretary of War was so good as to give me some
                            Carriges to mount for which I am much oblidge to him: Sir may I be forgiven in requesting one line from the President to
                            the Secretary his favour. I request work to support my rising familey. Be so good to inquire my Caracter if you find me
                            worthey of some favour. From the present administration I understand their is a number of Carreges to be made for the
                            Westward these or any work I can do will be faithfully executed & security for the same. from the knowing goodness of
                            your heart I hope to be forgiven in being troublesome at this time. 
                  And believe me one of your sincere well wisher
                        
                            Matw Shaw
                            
                        
                    